Exhibit 99 Ridgewood Renewable Power Robert E. Swanson Chairman December 19, 2008 TO:Ridgewood Electric Power Trust I, Trust III, Trust IV, and the Providence B Fund Shareholders RE: I.Potential Sale of Providence and Olinda Landfill Methane Renewable Power Projects II.Combining the Interests of Trusts I, III, IV, and the Providence B Fund to Maximize the Value of the Providence Development Opportunity in a Sale III. The Sale Process for Providence and Olinda IV.Summary and Exhibits We are pleased to report what we believe is very positive news for shareholders of Trust I, Trust III, Trust IV, and the Providence B Fund.After spending several years doing preliminary development work towards major capacity expansions of the Olinda landfill methane power project in California, and the Providence landfill methane power project in Rhode Island, this development process is now far enough along that we can commence the process for selling them, with the goal of achieving liquidity for the shareholders of these Trusts.This letter is a follow-up to the brief letter I sent out on December 8, which included an article from the Providence Journal about the development of the Providence Project. Both Olinda and Providence landfills have existing power generation capacity on them owned by the respective Trusts.However, we believe that, through our preliminary development work (discussed below), we have unlocked substantial new value, which we hope to realize through a sale.Due to our efforts, both Providence and Olinda present potential purchasers with the opportunity to install significant new renewable power generation capacity that is fueled by low-cost methane gas that is captured from the landfills.Landfill methane power is recognized as one of the most reliable, cost-effective, and environmentally-friendly forms of renewable power.Once completed, these projects stand to be the crown-jewel assets of a purchaser’s portfolio of renewable power assets. There still remains a great deal of work that must be accomplished to consummate a sale of these assets.At this stage, we are still in the process of receiving initial indications of interest from prospective buyers.After we have negotiated and signed a final sale agreement, we must then obtain the consent of over 50% of the shareholder interests in each Trust to be able to close the transaction.If all goes well, we hope to close a sale in the second or third quarter of 2009. This letter is long and somewhat complicated because it describes the potential sale of two major projects owned by four different Trusts.This letter aims to provide you with a background of the projects and to explain our strategy for selling them in order to realize additional value for the Trust shareholders. PART I: Potential Sale of Providence and Olinda Landfill Methane Renewable Power Projects A.
